


Exhibit 10.32

 

EXECUTION COPY

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF EXTRA SPACE STORAGE LP

 

This First Amendment to Second Amended and Restated Agreement of Limited
Partnership of Extra Space Storage LP, dated September 18, 2008 (this
“Amendment”), is entered into by and among ESS Holdings Business Trust I, a
Massachusetts business trust (the “General Partner”) and the limited partners
listed on Exhibit A hereto (the “Limited Partners”).

 

WHEREAS, the General Partner and ESS Holdings Business Trust II, a Massachusetts
business trust (the “Parent Limited Partner”; and collectively with the General
Partner and the Limited Partners, the “Partners”), entered into that certain
First Amended and Restated Agreement of Limited Partnership of Extra Space
Storage LP dated as of August 17, 2004 (the “Original Agreement”);

 

WHEREAS, the General Partner and the Parent Limited Partner amended and restated
the Original Agreement by entering into that certain Second Amended and Restated
Agreement of Limited Partnership of Extra Space Storage LP (the “Partnership
Agreement”) dated as of June 25, 2007, in order to admit the Limited Partners
into Extra Space Storage LP (the “Partnership”), including the admission of
those Limited Partners that hold Series A Preferred Units (as defined in the
Partnership Agreement), and to set forth the rights and responsibilities of the
Partners and the Partnership;

 

WHEREAS, the Partners wish to clarify in this Amendment the allocation
provisions of the Partnership Agreement to reflect the original economic
understanding and agreement among the parties with respect to the treatment of
depreciation in allocations of Net Income and Net Loss to Holders of Series A
Preferred Units, as set forth herein; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto, intending
legally to be bound, hereby amend the Partnership Agreement as follows:

 

1.                                       Definitions. Capitalized terms used
herein, unless otherwise defined herein, shall have the same meanings as set
forth in the Partnership Agreement.

 

1

--------------------------------------------------------------------------------


 

2.                                       Amendments.

 

a.                                       Article I of the Partnership Agreement
is hereby amended to include the following definition in alphabetical order:

 

“Adjusted Section 704(b) Net Income” means, for any Partnership Year or other
applicable period, (i) the Partnership’s Net Income for such Partnership Year or
other applicable period as determined under the Code, minus (ii) that portion of
the Series A Preferred Priority Return for such Partnership Year or other
applicable period that consists of an amount, with respect to each Series A
Preferred Unit, equal to 5.00% per annum on the Series A Preferred Stated Value
per Series A Preferred Unit, commencing on the date of original issuance of the
Series A Preferred Units.”

 

b.                                      Section 6.2 of the Partnership Agreement
is hereby amended by adding a new paragraph D. as follows:

 

“D.                              Depreciation Adjustments. Notwithstanding
anything to the contrary in Section 6.2.A(a)(iv) of this Agreement, for any
Partnership year or other applicable period, (a) allocations of Net Income to
the Series A Preferred Units with respect to that portion of their Series A
Preferred Priority Return consisting of 5.00% per annum on the Series A
Preferred Stated Value per Series A Preferred Unit shall be exclusive of
Depreciation, and (b) the Series A Preferred Units shall be allocated
Depreciation on a proportionate basis with respect to the remaining portion of
their Series A Preferred Priority Return consisting of the Series A Preferred
Priority Return consisting of the Series A Preferred Return. For purposes of
Section 6.2.D.(b) above, Depreciation shall be allocated to the Series A
Preferred Units based on a fraction, the numerator of which is that portion of
the Series A Preferred Priority Return for a Partnership Year or other
applicable period that constitutes the Series A Preferred Return, and the
denominator of which is the Adjusted Section 704(b) Net Income for such
Partnership Year or other applicable period.”

 

3.                                       Effective Date. Because this Amendment
sets forth the original agreement among the parties and is intended to be only
for purposes of clarification, the parties agree that this Amendment shall be
effective as of June 25, 2007.

 

2

--------------------------------------------------------------------------------


 

4.                                       Continuing Effect of Partnership
Agreement. Except as modified herein, the Partnership Agreement is hereby
ratified and confirmed in its entirety and shall remain and continue in full
force and effect, provided, however, that to the extent there shall be a
conflict between the provisions of the Partnership Agreement and this Amendment,
the provisions in this Amendment shall prevail. All references in any document
to the Partnership Agreement shall mean the Partnership Agreement, as amended
hereby.

 

5.                                       Counterparts. This Amendment may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which shall constitute one and the same agreement. Facsimile
signatures shall be deemed effective execution of this Amendment and may be
relied upon as such. In the event facsimile signatures are delivered, originals
of such signatures shall be delivered within three (3) business days after
execution.

 

[Remainder of Page Left Blank Intentionally]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

 

 

GENERAL PARTNER:

 

 

 

ESS HOLDINGS BUSINESS TRUST I

 

 

 

 

 

By:

/s/ Kent W. Christensen

 

 

Name: Kent W. Christensen

 

 

Title: Trustee

 

 

 

 

 

LIMITED PARTNERS:

 

 

 

ESS HOLDINGS BUSINESS TRUST II

 

 

 

 

 

By:

/s/ Kent W. Christensen

 

 

Name: Kent W. Christensen

 

 

Title: Trustee

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIMITED PARTNERS

 

5

--------------------------------------------------------------------------------

 

As of September 15, 2008

3Q2008 Dividend Record Date

 

Exhibit A - To The Second Amended and Restated
Agreement of Limited Partnership of Extra Space Storage, LP
(Dated June 25, 2007)

 

PARTNERS AND PARTNERSHIPS UNITS

 

 

 

Name and Address

 

as of

 

OP Units

 

CC Units

 

 

 

 

 

 

 

 

 

 

 

 

 

General Partner:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESS Holdings Business Trust I
2795 East Cottonwood Parkway, Suite 400
Salt Lake City, UT 84121

 

 

 

874,357

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESS Holdings Business Trust II
2795 East Cottonwood Parkway, Suite 400
Salt Lake City, UT 84121

 

 

 

81,462,315

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Kenneth M Woolley
2485 Haven Lane
Salt Lake City, UT 84117

 

8/5/2008

 

212,003

 

27,998

 

 

 

 

 

 

 

 

 

 

 

2

 

Richard S. Tanner
2875 E Newmans Lane
Holladay, UT 84121

 

8/5/2008

 

70,667

 

9,333

 

 

 

 

 

 

 

 

 

 

 

3

 

SSA Ventures LLC
5120 Cottonwood Lane
Salt Lake City, UT 84117

 

8/5/2008

 

254,828

 

33,655

 

 

 

 

 

 

 

 

 

 

 

4

 

David Husman
1200 North Ashland, Suite 600
Chicago, IL 60622

 

 

 

92,074

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Michael Husman
1200 North Ashland, Suite 600
Chicago, IL 60622

 

 

 

22,854

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Daveco Extra, LLC
53 Mountain Blvd Suite #204
Warren, NJ 07059

 

7/21/2006

 

638,000

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

David A. Lackland
53 Mountain Blvd Suite #204
Warren, NJ 07059

 

 

 

12,000

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Gerald & Natalie L Marks Living Trust
Dated August 4th, 1994

16224 Meadow Ridge Way
Encino, CA 91436

 

4/16/2007

 

26,773

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Johnson Family Trust
1070 Palisair Place
Pacific Palisades, CA 90272

 

 

 

5,377

 

 

 

 

A - 1

--------------------------------------------------------------------------------


 

10

 

Robert J. & Phyllis Y. Sokol Living Trust
1155 Arrowhead Road
Pebble Beach, CA 93953

 

 

 

13,443

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Tamkin Family Partners, LP
2444 Wilshire Boulevard, Suite 200
Santa Monica, CA 90403

 

 

 

232,099

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

Allen Sackler Trust
2444 Wilshire Boulevard, Suite 200
Santa Monica, CA 90403

 

 

 

249,184

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

Sandra Tamkin
2444 Wilshire Boulevard, Suite 200
Santa Monica, CA 90403

 

 

 

4,556

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

Kirshner Family Limited Partnership
2444 Wilshire Boulevard, Suite 200
Santa Monica, CA 90403

 

 

 

170,851

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Liebes Family Properties, LP
2444 Wilshire Boulevard, Suite 200
Santa Monica, CA 90403

 

 

 

79,847

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Morton and Sally Ann Kirshner Trust
2444 Wilshire Boulevard, Suite 200
Santa Monica, CA 90403

 

 

 

64,665

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

John and Gail Liebes Trust
2444 Wilshire Boulevard, Suite 200
Santa Monica, CA 90403

 

 

 

64,665

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

Richard and Marsha Ifland Family Trust
Dated 2/10/88

232 Vista Bella Drive
Santa Cruz, CA 95060

 

 

 

155,475

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

Morrell Development, Inc.
726 Second Street, Suite 3A
Annapolis, MD 21403

 

 

 

229,499

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

Hollywood Industrial Associates, L.P.
(Richard H. Prant, General Partner)
80 Greenwood Avenue
Midland Park, NJ 07432

 

 

 

659,993

 

 

 

 

 

 

 

 

 

 

 

 

 

21

 

ESSJBM, LLC
c/o Jesse Morgan
14025 Rancho Vista Bend
San Diego, CA 92130

 

5/1/2006

 

257,418

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

ESSCZM, LLC
c/o Casandra Z. Morgan
14025 Rancho Vista Bend
San Diego, CA 92130

 

5/1/2006

 

47,399

 

 

 

 

A - 2

--------------------------------------------------------------------------------


 

23

 

Jesse B. Morgan
14025 Rancho Vista Bend
San Diego, CA 92130

 

9/1/2006

 

54,127

 

 

 

 

 

 

 

 

 

 

 

 

 

24

 

Casandra Z. Morgan
14025 Rancho Vista Bend
San Diego, CA 92130

 

9/1/2006

 

19,721

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 

Morgan Operating Company LP
14025 Rancho Vista Bend
San Diego, CA 92130

 

9/1/2006

 

108,980

 

 

 

 

 

 

 

 

 

 

 

 

 

26

 

Arthur Victor II
5650 Greenwood Plaza Boulevard, Suite 143
Greenwood Village, CO 80111

 

 

 

143,641

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 

Barry Bender
5650 Greenwood Plaza Boulevard, Suite 143
Greenwood Village, CO 80111

 

 

 

6,868

 

 

 

 

 

 

 

 

 

 

 

 

 

28

 

1400 Folsom St., LLC
Attn: Richard L. Crocker, Manager
100 Aviation Way, Corp #4
Watsonville, CA 95076

 

11/13/2007

 

212,027

 

 

 

 

 

 

 

 

 

 

 

 

 

29

 

H James Knuppe
Barbara Knuppe
4545 Crow Canyon Place
Castro Valley, CA 94552

 

8/1/2007

 

989,980

 

 

 

 

 

 

 

 

 

 

 

 

 

(Number of Outside Partners: 1-29)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

 

87,435,686

 

70,986

 

 

 

 

 

 

 

 

 

 

 

 

 

OP Units held by Extra Space LP:

 

 

 

82,336,672

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OP Units NOT held by Extra Space LP:

 

 

 

4,109,034

 

 

 

 

 

Series A OP Units:

 

 

 

989,980

 

 

 

 

 

Total Outisde OP & Series A Units:

 

 

 

5,099,014

 

 

 

 

A - 3

--------------------------------------------------------------------------------
